UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7657



DAMION MONTEZ MOSLEY,

                                            Petitioner - Appellant,

          versus


RUSTBURG CORRECTIONAL UNIT #9,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-01-657-7)


Submitted:   December 20, 2001            Decided:   January 9, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damion Montez Mosley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Damion Montez Mosley appeals the district court’s order dis-

missing without prejudice his petition filed under 28 U.S.C.A. §

2254 (West 1994 & Supp. 2001) for failure to exhaust state reme-

dies. We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.   See Mosley v. Rustburg Corr. Unit #9, No. CA-01-

657-7 (W.D. Va. Aug. 30, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2